       Case 4:19-cv-01773 Document 11 Filed on 06/14/19 in TXSD Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

 CHRISTOPHER HESKETH,

      Plaintiff,

 v.                                                   Case No. 4:19-cv-01773

 ALLTRAN FINANCIAL, LP,

      Defendant.

                          NOTICE OF VOLUNTARY DISMISSAL

        NOTICE IS HEREBY GIVEN that pursuant to Federal Rule of Civil Procedure 41(a),

Plaintiff,   CHRISTOPHER       HESKETH,       voluntarily   dismisses    Defendant,    ALLTRAN

FINANCIAL, LP, without prejudice from this action with each party to bear its own attorney’s

fees and costs. This notice of dismissal is being filed with the Court before service by Defendants

of either an answer or a motion for summary judgment.

DATED: June 14, 2019                                        Respectfully submitted,

                                                            CHRISTOPHER HESKETH

                                                            By: /s/ Joseph S. Davidson

                                                            Joseph S. Davidson
                                                            Mohammed O. Badwan
                                                            SULAIMAN LAW GROUP, LTD.
                                                            2500 South Highland Avenue
                                                            Suite 200
                                                            Lombard, Illinois 60148
                                                            +1 630-575-8181
                                                            jdavidson@sulaimanlaw.com
                                                            mbadwan@sulaimanlaw.com
